Clarke, P. J. (dissenting):
On December 3, 1921, the following notice was served upon the corporation counsel and on the same date a similar notice was served upon the comptroller of the city of New York:
*79“ To Charles L. Craig,
“ Comptroller of the City of New York, and “ John P. O’Brien, Corporation Counsel of the City of New York:
“ Please take notice that I, Theodore Van Den Bergh residing at 327 West 85th Street, Borough of Manhattan, New York City, hereby claim damages against the City of New York in the sum of Three Thousand Dollars ($3,000) for personal injuries suffered by me by reason of falling, due to stumbling over a broken sidewalk .in the street known as West 85th Street, Borough of Manhattan, New York City, in front of premises 525 West 85th Street, in said part of City, at about 7:30 o’clock p. m. on the 4th day of November, 1921, by reason of which injuries 1 suffered and sustained a sprained left foot, ankle and wrist and strained ligaments in my said left foot, ankle and wrist and was otherwise injured and bruised and unless such claim is duly adjusted and paid within the time specified by law, I shall commence action against the City of New York to recover said sum of Three Thousand Dollars ($3,000) by reason of said injuries.
Dated, New York, the 2nd day of December, 1921.
“ THEODORE VAN DEN" BERGH, Claimant,
“ 327 West 85th Street,
“ Borough of Manhattan,
“ New York City.
“ Thomas & Friedman,
“ Attorneys for Claimant,
“ 2 Rector Street,
“ Borough of Manhattan,
“ New York City.”
Under date of December 22, 1921, the plaintiff received the following letter:
“ The City of New York,
Department of Finance;
Comptroller’s Office,
“December 22, 1921. ’
"Theodore Van Den Bergh:
“ By Section 149 of ‘ The Greater New York Charter ’ (Chapter 466, Laws of 1901),* it is provided that ‘ the Comptroller may require any person presenting for settlement an account or claim for any cause whatever, against the Corporation, to be sworn before him touching such account ’ or claim, and when so sworn to answer orally as to any facts relative to the justness of such ' account or claim.’
*80“ In accordance with the power thus conferred upon me, I hereby require you to appear and be sworn before me, at the office of the Corporation Counsel, Room 1720, Municipal Building, Borough of Manhattan, on the 28th day of December, 1921, at 3:10 o’clock in the afternoon of that day, to answer orally as to any facts relative to the justness of a certain account or claim against the Corporation, which was presented by you for settlement on December 3rd, 1921, the said claim being for $3,000.00 for personal injuries alleged to have been sustained on the 4th day of November, 1921, by reason of defective sidewalk in front of premises 525 West 85th Street, Borough of Manhattan.
“ Mr. Lester W. Eisenberg, Assistant Corporation Counsel, will conduct the examination.” i ' ■ i
On the twenty-eighth day of December the plaintiff appeared at the office of the corporation counsel as was required by said notice and was examined by Mr. Eisenberg, an assistant corporation counsel, and being questioned by him testified as follows: “ Q. Now, you are the man that is making this claim against the City? A. Yes. Q. When were you hurt? A. 4th of November. * * * C- What day of the week was that? A. That was Friday night. Q. What time? A. 7:30. Q. Where was it, what place? A. West 85th Street about 150 feet in the street on the north side of the street. Q. Was it on the sidewalk or in the roadway? A. On the sidewalk. Q. Do you know the number of the house? A. Yes, sir, West End Avenue, 525, it is owned by Borchard, 2596 Broadway. Q. What were you doing at that time? A. I was coming from Amsterdam Avenue, * * * walking * * * towards Riverside Drive on West 85th Street. Q. What happened as you got to this place? A. There is the sidewalk and we were walking along, you know, I and him were talking, all of a sudden I went head over heels, I hurt this wrist and the bones of the foot and ankle [indicating left wrist and left- ankle]. Q. You were walking west? A.' Yes, sir. Q. What caused you to fall head over heels? A. The sidewalk was giving way like this about eight inches [indicating], it was standing like that, the whole sidewalk was gone, right in the middle was a deep hole, and I come along and walked along, the minute I passed along my foot struck some part of the cement, I went head over heels. To save myself I threw my hand down that way. * * * Q. What part of the sidewalk was this — in the middle of the sidewalk near the house line or near the curb? A. It was in the middle of the sidewalk. Q. How large was this hole? A. Must be five to six feet in diameter. Q. How deep is it? A. Must be about eight inches. Q. Eight inches at the deepest part?' A. Yes. *81Q. It runs like a V shape? A. The concrete was broke, you know. Q. That is a concrete sidewalk? A. Yes. Q. Was it night time or was it still day light? A. Night, seven-thirty.”
On the 3d of January, 1922, the corporation counsel’s office sent the following letter to the plaintiff’s attorney:
“ Sir.— I enclose two copies of the examination of the claimant in the above entitled matter. Please have the copy marked ‘ Original ’ verified by your client, and return it to me at your earliest convenience. The other copy you may keep. In returning the examination will you kindly leave it at my office or address same to me, át the Municipal Building, N. Y. City.
“ Very respectfully,
“ J. H. GREENER,
“ Chief Clerk”
And on January 11, 1922, the plaintiff’s attorney sent the following letter to the corporation counsel:
“ Attention Mr. Eisenberg.
“ Dear Sir: Re: Theodore Van Den Bergh
“ We enclose herewith the examination of the above claimant, verified by him pursuant to your request.”
The ground upon which the learned Appellate Term reversed the judgment of the Municipal Court in favor of the plaintiff was, that in the original notice served upon the corporation counsel, the place of the accident was stated to be in front of premises 525 West Eighty-fifth street, and that there was no such number. (See 199 N. Y. Supp. 786.) The lot of 525 West End avenue extends up Eighty-fifth street, and the plaintiff fell on the sidewalk on the side of that lot and the mistake was in stating 525 West Eighty-fifth street instead of 525 West End avenue. He fell on West Eighty-fifth street and it was in front of the side of the lot of 525 West End avenue. The court held that by reason of this improper designation in the notice it was fatally defective.
Chapter 572 of the Laws of 1886 provides that notice of the intention to commence action against a municipal corporation, and of the time and place at which the injuries were received, must be filed with the counsel to the corporation within six months after such cause of action shall have accrued.
In Sweeney v. City of New York (225 N. Y. 271) the Court of Appeals said: “ This provision should be reasonably construed. Its purpose is to protect the city against unfounded claims by enabling its law officers to investigate promptly the circumstances surrounding the alleged accident and the place where it is said *82to have occurred. It is not a trap to catch the unwary or the ignorant.”
In that case two informal letters had been sent to the finance department which came into possession of- the corporation counsel and thereafter an investigator from this department had interviewed the plaintiff as .to the accident. The complaint was dismissed on the ground that the notice given was insufficient. The court said: “The important questions for our consideration, therefore, are whether the two letters can be considered a notice within the meaning of the act of 1886. Were they filed with the corporation counsel? Do they adequately state the place of the injury and an intention to begin an action? * * * ‘ Notice ’ is to be given of certain facts and purposes. It must be more than an oral notice for it is to be filed, but its form is not specified nor is any signature or oath required. It may be drawn by the ignorant or the illiterate, but the information required is to be communicated in writing to the corporation counsel. He is to be told of the accident, of its time and place and that the person injured intends to sue the city. If such information so comes t<? him, the object of the statute is attained. Whether in one paper or two is immaterial. In either event, he has before him in writing the knowledge which the Legislature intended that he should have so that he may properly protect the city. * * * The rule we adopt is that if a paper of the character required comes into his possession within the time limited by the statute, it is unimportant how the possession is acquired. The object of the statute is accomplished.”
It seems to me as the assistant corporation counsel examined the plaintiff; as his testimony clearly showed the place of the accident; as this examination was written out and verified by the plaintiff and was received by the corporation counsel on the 11th day of January, 1922, the accident having taken place on the 4th day of November, 1921; that it was well within the six months required by the statute; that, within the rule of reasonable construction laid down by the Court of Appeals in the Sweeney Case (supra), the intent of the statute was accomplished, namely, that within six months the claimant should have filed with t'he corporation counsel a written notice of the time when and the place where the accident took place and of his intention to sue.
I vote, to reverse the determination of the Appellate Term and reinstate the judgment of the Municipal Court.
McAvoy, J., concurs.
Determination affirmed, with costs.

 Amd. by Laws of 1917, chap. 401. Since amd. by Laws of 1923, chap. 667.— [Rep.